Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 1 of 17




                          EXHIBIT A
8/25/2020
        Case    9:20-cv-81423-RS Document 1-2 EnteredeCaseView
                                                      on FLSD Docket 08/27/2020 Page 2 of 17




     CASE NUMBER: 50-2020-CA-007566-XXXX-MB
     CASE STYLE: CEMOIN, MARC V WASTE MANAGEMENT INC OF FLORIDA



      Case Info



   Select a tab above to view additional case details. Case documents are located on the Dockets & Documents tab.


     Case Style                    CEMOIN, MARC V WASTE MANAGEMENT INC OF FLORIDA

     Filing Date                   07/17/2020

     Division Name                 AJ: Circuit Civil Central - AJ

     Case Status                   Open




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                                     1/1
8/25/2020
        Case    9:20-cv-81423-RS Document 1-2 EnteredeCaseView
                                                      on FLSD Docket 08/27/2020 Page 3 of 17




     CASE NUMBER: 50-2020-CA-007566-XXXX-MB
     CASE STYLE: CEMOIN, MARC V WASTE MANAGEMENT INC OF FLORIDA



      Party Names




     First Name           Last Name                               Party Type

     RAINER               REGUEIRO                                ATTORNEY

                          WASTE MANAGEMENT INC OF FLORIDA         DEFENDANT/RESPONDENT

     SCOTT                KERNER                                  JUDGE

     MARC                 CEMOIN                                  PLAINTIFF/PETITIONER




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                1/1
8/25/2020
        Case    9:20-cv-81423-RS Document 1-2 EnteredeCaseView
                                                      on FLSD Docket 08/27/2020 Page 4 of 17




     CASE NUMBER: 50-2020-CA-007566-XXXX-MB
     CASE STYLE: CEMOIN, MARC V WASTE MANAGEMENT INC OF FLORIDA



      Dockets & Documents



   Public =                                                       VOR =                               In Process =
                                                                                                  Page Size: 25

            Docket Number                    Effective Date           Description

            1                                07/17/2020               CIVIL COVER SHEET

            2                                07/17/2020               COMPLAINT

            3                                07/17/2020               SUMMONS ISSUED

            4                                07/20/2020               DIVISION ASSIGNMENT

            5                                07/20/2020               PAID $411.00 ON RECEIPT 3687980




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                                      1/1
8/25/2020
        Case    9:20-cv-81423-RS Document 1-2 EnteredeCaseView
                                                      on FLSD Docket 08/27/2020 Page 5 of 17




     CASE NUMBER: 50-2020-CA-007566-XXXX-MB
     CASE STYLE: CEMOIN, MARC V WASTE MANAGEMENT INC OF FLORIDA



      Case Fees




   Fees

     Due Date                    Description                                    Amount Balance

     07/20/2020                  800FF - Circuit Civil General PB                        $0.00

     07/20/2020                  e-Filed SMS PB                                          $0.00

                                                                     Totals:             $0.00




   Receipts

     Receipt Number                                   Receipt Date              Receipt Amount

     3687980                                          07/20/2020                       $411.00




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                  1/1
8/25/2020
        Case    9:20-cv-81423-RS Document 1-2 EnteredeCaseView
                                                      on FLSD Docket 08/27/2020 Page 6 of 17




     CASE NUMBER: 50-2020-CA-007566-XXXX-MB
     CASE STYLE: CEMOIN, MARC V WASTE MANAGEMENT INC OF FLORIDA



      Court Events




     No court event info was found.




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                1/1
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 7 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 8 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 9 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 10 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 11 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 12 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 13 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 14 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 15 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 16 of 17
Case 9:20-cv-81423-RS Document 1-2 Entered on FLSD Docket 08/27/2020 Page 17 of 17
